JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 27, 2012, be affirmed. Appellant’s claims against the United States under the Federal Tort Claims Act (“FTCA”) are barred by judicial immunity. See 28 U.S.C. § 2674 (stating that “the United States shall be entitled to assert any defense based upon judicial or legislative immunity which otherwise would have been available to the employee of the United States whose act or omission gave rise to the claim”). In this case, the United States is entitled to judicial immunity under the FTCA because court clerks enjoy absolute immunity from damages for performance of tasks that are an integral part of the judicial process. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam). To the extent appellant seeks to have the district court rule on his motion to forward his two certiorari petitions directly to a United States Supreme Court Justice, he fails to show a “clear and in*3disputable right” to such relief. See Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289, 108 S.Ct. 1133, 99 L.Ed.2d 296 (1988).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.